By JUDGE ALFRED D. SWERSKY
I have received Ms. Beach's Objection to the admissibility of the two exhibits referred to in my letter of August 31, 1987. The objection will be overruled, and upon a proper certification that they are part of all the papers acted upon by the Board in rendering its decision pursuant to 15.1-497, they will be made a part of the record.
It is clear that the statutory scheme for the appeals of these decisions does not contemplate a "chain of custody" requirement for the record to be forwarded to the Court. The requirement is that the papers reflect the findings underlying the Board’s decision. Packer v. Hornsby, 221 Va. 117, at 121 (1980).
Mr. Murphy should see that a proper certification is made as to these exhibits and an appropriate order should be forwarded making them a part of the record and preserving Petitioner’s objection.